DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
Claim 1 has been amended. Claims 1 and 3-6 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 12/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15813113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments/Amendments
Applicant’s arguments, see pp. 7-9, filed 12/6/2021, with respect to the rejection(s) of claim(s) 7 and 13 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent 10,448,454 to Tao et al.
Applicant's remaining arguments, see pp. 9-11, filed 12/6/2021 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the rejection relies upon the combination of Chawla with Garlan which teaches the use of a registry for automation as indicated in the rejection. Garlan’s Task Manager provides a registry for matching tasks with specialists/agents for increased automation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0293851 by Chawla et al. (“Chawla”) in view of cited art of record “The RADAR Architecture for Personal Cognitive Assistance” by Garlan et al. (“Garlan”) and U.S. Patent Application Publication 2014/0375547 by Katz et al. (“Katz”), and U.S. Patent 10,448,454 to Tao et al. (“Tao”).

	In regard to claim 1, Chawla discloses:
1. A method comprising: See Chawla, See Chawla, Fig. 12, depicting a method.
under control of a personal cognitive agent that includes a plurality of goals, See Chawla, Fig. 1, element 118 along with ¶ 0033, e.g. “CILS 118.” Also see ¶ 0042, e.g. “In various embodiments, one or more goal optimization 204 processes are implemented by the CILS 118 to define predetermined goals, which in turn contribute to the generation of a cognitive insight.”
creating an association with an entity and a personalized embodied cognition manager … See Chawla, Fig. 3 along with ¶ 0061, e.g. “In various embodiments, the client applications 302 include cognitive applications 304, which are implemented to understand and adapt to the user.” Also see ¶ 0064, e.g. “In various embodiments, the management console 312 is implemented to manage accounts and projects, along with wherein the personalized embodied cognition manager includes an object instance registry and the personal cognitive agent. However, this is taught by Garlan. See Garlan, section 4.3.1, e.g. “The Task Manager acts as a directory facility for matching particular types of tasks to specialists that can be used to automate them.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s manager and agent with Garlan’s directory facility in order to match a task with a specialist/object that can be used for automation, as suggested by Garlan (see section 4.3.1).
wherein the personal cognitive agent comprises a virtual personal cognitive assistant, and See Chawla, Fig. 16A, element 1602, e.g. “Cognitive Personal Assistant.”
wherein the object instance registry stores embodied cognition object instances; See Chawla, Fig. 4a, e.g. “Cognitive Applications 304”.
providing a cognitive assistant agent for a domain that is associated with the embodied cognition object instances stored in the object instance registry; See Chawla, Fig. 4a, elements 402-405, e.g. “Healthcare”, “Business Performance”, etc. Also see ¶ 0058, e.g. “In certain embodiments, cognitive applications powered by the CILS 118 are able to think and interact with users as intelligent virtual assistants.” Note that Garlan teaches the use of a specialist directory as cited above (see Garlan, section 4.3.1).
receiving a first input at a first location from the entity for a first object instance of the embodied cognition object instances, …; See Chawla, ¶ 0050, e.g. “a user is currently using their mobile device, at location ‘x’, at time ‘y’, doing activity ‘z’.” Also ¶ 0058, e.g. “As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands.” Also see ¶ 0024, e.g. “a first set of contextual information associated with the user performing business purchasing activities in their office …”
Chawla is generally directed to a broad category of user devices (see ¶ 0050, e.g. “mobile device”). Chawla does not expressly disclose wherein the first object instance is selected from a group comprising a speaker, a smart phone, a robot, and a smart car and wherein the first input is received from a first Internet of Things (IoT) device. However, this is taught by Katz and Tao. See Katz, ¶ 0062, e.g. “System 2 comprises a device 4 having a display 6. The term ‘device’ as used herein includes, but is not limited to, any one of: … a mobile phone or tablet, … speakers, … a vehicle, an in -car/in-air Infotainment system, navigation system, … a robot, …” 
Also see Tao, col. 3, lines 17-18, e.g. “In a typical IoT deployment, there will be a large amount of interconnected devices with different capabilities. The IoT devices form a heterogeneous network wherein diverse devices such as sensors, actuators, RFID tags and smartphones interact with each other to achieve a common goal.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s interactive input with the devices of 
receiving a second input at a second location from the entity for a second object instance of the embodied cognition object instances, …, and wherein the second object instance is different from the first object instance, … See Chawla, ¶ 0058, e.g. “As a result, users are able to interact with such cognitive applications by asking them questions and giving them commands.” Also see Chawla, ¶ 0070, e.g. “the cognitive applications 304 may include healthcare 402, business performance 403, travel 404, and various other 405 applications familiar to skilled practitioners of the art.” Also see ¶ 0024, e.g. “a first set of contextual information associated with the user performing business purchasing activities in their office … a second set of contextual information associated with the user performing cognitive personal shopping activities in their home.” Also see ¶ 0120, e.g. “The CILS receives the first response or second query, performs various CILS operations, and provides the user a second cognitive insight.” Also ¶ 0144, e.g. “the interaction may be between any combination of devices, applications, services, processes, or users.”
Chawla does not expressly disclose wherein the second object instance is selected from a group comprising a speaker, a smart phone, a robot, and a smart car, and wherein the second input is received from a second IoT device. However, the claimed group is taught by Katz and Tao as addressed above.
coordinating interaction of the cognitive assistant agent, the first object instance, and the second object instance by: See Chawla ¶ 0058 as cited above. Also see Garlan, p. 2, ¶ 1, e.g. “coordinating the use of multiple applications.”
identifying a goal of the plurality of goals based on the first input received from the first IoT device and the second input received from the second IoT device; and See Chawla, Fig. 2, element 204, e.g. “Goal Optimization.” Also see ¶ 0042, e.g. “For example, goals for planning a vacation trip may include low cost (e.g., transportation and accommodations), location (e.g., by the beach), and speed (e.g., short travel time).” Also see Garlan, p. 2, ¶ 1, “high-level goals.” Also see Tao as cited above, which teaches IoT devices.
providing the first object instance with first instructions for the first … device and the second object instance with second instructions for the second … device to meet the goal based on the first input and the second input, wherein the first object instance executes the first instructions and the second object instance executes the second instructions; and See Chawla, ¶ 0221, e.g. “In various embodiments, the graph query 1044 results in the selection of a cognitive persona, described in greater detail herein, from a repository of cognitive personas ‘1’ through ‘n’ 1072, according to a set of contextual information associated with a user.” Also see ¶ 0284, e.g. “In various embodiments, the results of a cognitive personal assistant operation are provided to a cognitive application configured to automatically perform associated personal assistant task.” Chawla does not expressly disclose IoT devices. However, this is taught by Tao. See Tao, col. 5, lines 28-36, e.g. “The capabilities of any IoT device can provide or will depend on the concept of a service. The exposed service can be presented in the representational state transfer or RESTful manner, which facilitates organizing the interaction between the service providers and consumers. Each service has a predefined identification that both the provider and consumer agree upon, together with a set of parameters that the service implementation supports.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s persona objects with Tao’s IoT representation in order to orchestrate services, as suggested by Tao.
providing a response to the first input and the second input with an indication of the goal. See Chawla, Fig. 14, depicting an input response indicating a goal. Also see ¶ 0284, e.g. “In certain embodiments, the set of individual or composite cognitive insights may be provided to the user in the form of a cognitive insight summary.”

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan, Katz and Tao as cited above, and further in view of U.S. Patent Application Publication 2018/0276005 by James (“James”).

	In regard to claim 3, Chawla, Garlan, and Katz do not expressly disclose the claimed limitations. However, they are taught by James as follows:
3. The method of claim 1, further comprising: using a manifest file of the cognitive assistant agent to identify the embodied cognition object instances; and downloading the embodied cognition object instances from the cognitive assistant agent to the object instance registry. See James, Fig. 1, elements 122B and 124C along with ¶ 0028, e.g. “Assistant module 122B may access third party agent list 124C as part of a digital assistant service that digital assistant server 160 provides via network 130 (e.g., to computing device 110A). Agent list 124C may include a list of registered agents for the digital assistant service.” Also see ¶ 0020 and 0087, e.g. “In this example, in response to detecting the audible input, agent recommendation modules 182 retrieve data necessary for operating third party agent module 128A.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s applications with James’ server in order to provide services to a user as suggested by James (see ¶ 0027).

	In regard to claim 5, Chawla discloses:
5. The method of claim 1, further comprising: for each of the embodied cognition object instances, loading a cognition kernel; and downloading one or more cognitive modules into the cognition kernel. See James, Fig. 1, elements 110A and 110C, depicting loaded cognition modules 128. Also see ¶ 0024, e.g. “Computing device 110A may execute modules 120, 122A, 128Aa-Na, and 182A as virtual machines executing on .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan, Katz, Tao and James as cited above, and further in view of Ramesh.

	In regard to claim 4, Chawla, Garlan, Katz, and James do not expressly disclose the claimed limitations. However, they are taught by Ramesh as follows:
4. The method of claim 3, wherein the program code is executable by the at least one processor to perform operations comprising: configuring cognitive capabilities for each of the embodied cognition object instances. See Ramesh, ¶ 0044, e.g. “In yet another step 104, the distributed cognitive architecture may assess system capabilities of a current configuration. In still another step 105, the distributed cognitive architecture may evaluate a reconfiguration to increase capability.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s application operations with Ramesh’s configuration in order to increase capabilities as suggested by Ramesh.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chawla in view of Garlan, Katz, Tao and James as cited above, and further in view of U.S. Patent Application Publication 2010/0235307 by Sweeney et al. (“Sweeney”).

	In regard to claim 6, Chawla, Garlan, and Katz do not expressly disclose the claimed limitations. However, they are taught by Sweeney as follows:
6. The method of claim 1, wherein a Software as a Service (SaaS) is configured to perform computer program product operations. See Sweeney, ¶ 0229, e.g. “SaaS.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chawla’s operations with Sweeney’s SaaS in order to distribute computing benefits, offer services, and capitalize on economies of scale as suggested by Sweeney.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0329867 by Lindsley. See ¶ 0313, 0323, and 0325-0326. Also see Fig. 17a, e.g. “composite cognitive insight broadly refers to a set of cognitive insights generated as a result of orchestrating a set of independent cognitive agents, referred to herein as insight agents.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/James D. Rutten/Primary Examiner, Art Unit 2121